Case: 1:17-cv-00783-WOB-KLL Doc #: 38 Filed: 07/18/19 Page: 1 of 1 PAGEID #: 236

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
S&S HOLDCO, INC., Case No. 1:17-cv-783
Plaintiff, Bertelsman, J.

Litkovitz, M.J.
vs.

THREE RIVERS PROVIDER ORDER
NETWORK, INC.,

Defendant.

This matter is before the Court following a telephone status conference held on July 17,
2019. The deadline for software inspection established in the Amended Calendar Order (Doc.
35) is STAYED pending further order of the Court. A follow-up telephone status conference
will be held on Friday, August 23, 2019 at 3:00 p.m.

IT IS SO ORDERED.

Date: the A ketone
Karen L. PGasn A

United States Magistrate Judge

 
